I think the record shows beyond any question that Andrew R. Watland is in all respects a proper person to have the custody and control of his adopted daughter Bernice Loreen Watland, and that he is in position to provide for her every advantage which could possibly to inure to her by remaining in the custody and control of her legal guardian who acquired that status solely because of a temporary derangement of her foster father.
The foster father's right in the premises is a legal right which the law should protect unless it be shown that he is in some material respect an unfit person to have the custody and control of the child or it be shown that the best interest of the child will be materially jeopardized by the exercise of such right. Neither of these adverse conditions is shown to exist. *Page 496 
The motion to quash should be denied and the custody of the child awarded to the relator.
CHAPMAN, J., concurs.
                        ON PETITION FOR REHEARING